Citation Nr: 1105522	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
surgical scar, as a residual of excision of pilonidal sinuses.  

REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for a scar, as a residual of an excision of pilonidal 
sinus.  An initial non-compensable evaluation was assigned, 
effective February 28, 2005.  

Later, in November 2007, the RO assigned a 10 percent disability 
evaluation, effective November 9, 2006.  The Veteran disagreed 
with the disability rating and the effective date assigned.  In 
November 2008, the RO revised the effective date for the grant of 
10 percent back to the original date of claim, February 28, 2005.  
Hence, no issue concerning the effective date is on appeal to the 
Board.  


FINDING OF FACT

The Veteran has a linear superficial scar on his low back as a 
result of surgical removal of pilonidal sinuses.  The scar is 
tender and painful on palpation.  The scar measures 1.2 by 5 
centimeters and is not shown to be disfiguring or to involve any 
limitation of function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a 
surgical scar as a postoperative residual of pilonidal sinuses 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic 
Codes 7804-7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Veteran was provided VA notice letter in March 2005.  This 
letter addressed the criteria for service connection for a 
tailbone cyst.  Service connection for scar, excision pilonidal 
sinus (claimed as a low back condition with cyst on the tailbone) 
was granted in an October 2006 decision.  In February 2007, the 
Veteran was provided another notice.  In this notice, VA 
generally described the way it assigns disability ratings and 
effective dates.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of entitlement to service connection has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required, since the 
purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).   

The Board also concludes VA's duty to assist has been satisfied.  
Other than the Veteran's service entrance examination, his 
service treatment records are missing.  The Veteran was advised 
of this fact and has assisted VA by procuring service treatment 
records showing the surgical excision of the pilonidal sinus in 
1993.  The Veteran did not identify any relevant VA or private 
treatment records for the residuals of the surgical excision of 
the pilonidal sinuses.  Rather, in an April 2005 statement, the 
Veteran reported that he had no post-service treatment for the 
condition.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided a 
VA examination in April 2007.  

The examination report reflects review of the Veteran's claims 
file, consideration of his past medical history and current 
complaints, and a thorough physical examination.  The Board 
therefore concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
38 C.F.R. § 4.2 (2009).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

Analysis

According to the service treatment records supplied by the 
Veteran, in July 1993, he was treated for multiple pilonidal 
sinuses in the right portion of his intergluteal region.  On July 
21, 1993, he underwent a surgical excision of the cysts that 
covered a region approximately eight centimeters in length.  
According to the surgical report, he tolerated the procedure well 
and left the Operating Room in good condition.  

Service connection for scar, excision of pilonidal sinuses, was 
granted by way of an October 2006 rating decision.  An initial 
non-compensable evaluation was assigned.  In his notice of 
disagreement, filed in November 2006, the Veteran reported that 
the RO had failed to consider the length of the surgical recovery 
and treatment frequency involved.  He also described current 
residuals manifested by pain and numbness in the affected area.  
He alleged that it was the cause of rapid weight gain due to 
immobility.  

In April 2007, he underwent a VA examination.  An examiner 
described the scar as being a linear surgical scar overlying the 
lumbar and upper sacral spine.  It had a maximum width of 1.2 
centimeters and a length of 5 centimeters.  While the scar was 
tender to palpation, it was not adherent to the underlying 
tissue, result in soft tissue damage or ulceration, or result in 
limitation of motion or limitation of function.  The examiner 
described the Veteran's current complaints of pain and numbness 
over the tailbone when sitting.  He could only sit for 10-15 
minutes before having to change positions.  The disability did 
not result in time lost from work.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a 
service-connected disability requires a review of the Veteran's 
entire medical history regarding that disability.  38 C.F.R. §§ 
4.1, 4.2 (2010).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.   

Here, since the effective date of the grant of service 
connection, a 10 percent disability rating is in effect.  The 
scar is rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805-7804.  The Board notes that the 
criteria for rating scars have recently changed; however, the 
changes are only applicable to claims filed on or after the 
effective date of the regulation change, October 23, 2008.  See 
73 Fed. Reg. 54,708-54,712 (September 23, 2008).  As the present 
claim was filed before that date, the changes are not applicable.   

Diagnostic Code 7805 indicates that scars should be rated on 
limitation of function of affected part.  However, the Veteran 
has not been shown to have limitation of function due to his 
scar.  Rather, the April 2007 VA examiner stated that there was 
no limitation of motion or other loss of function caused by the 
scar.  As such, a compensable evaluation is not warranted under 
Diagnostic Code 7805.  

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one 
not associated with underlying soft tissue damage.  

Here, the Veteran is in receipt of a 10 percent evaluation.  A 
higher rating under Diagnostic Code 7804 is not provided unless 
there are three or four scars that are unstable or painful.  
Thus, even though the surgery during service involved the removal 
of multiple pilonidal sinuses, it only resulted in one surgical 
scar.  Thus, a higher evaluation is not warranted under 
Diagnostic Code 7804.  

In addition, the scar is not to the head, face, or neck, thus a 
higher rating is not warranted under Diagnostic Code 7800.  The 
scar is not deep or nonlinear and is less than 12 square inches 
in area.  As such, a higher rating is not warranted under 
Diagnostic Code 7801 or 7802.  

Scars may also be rated on the basis of limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, the evidence in the presence case does not show that the 
Veteran's residual surgical scare results in limitation of 
function.  While reporting pain during his April 2007 VA 
examination (which is contemplated by the current 10 percent 
evaluation), the Veteran reported no decreased motion, stiffness, 
weakness, or spasm.  Furthermore, the examiner observed that 
there was no limitation to walking as a result of this 
disability.  The Veteran had normal posture, head position, 
symmetry in appearance, and gait type.  Accordingly, a disability 
evaluation under Diagnostic Code 7805 is not warranted.  

In short, the diagnostic criteria under Diagnostic Code 7804 
reasonably describe the service-connected disability.  
Accordingly, the currently assigned initial 10 percent evaluation 
is appropriate and as discussed herein, there is no basis upon 
which to assign an evaluation in excess of 10 percent for any 
period covered by this appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
making this determination, the Board has considered the Veteran's 
statements of record describing the severity of the service-
connected disability.  His statements regarding pain and 
difficulty sitting for long periods are contemplated in the 10 
percent rating assigned.  His statements as to the length of 
treatment and recovery in service, however, while relevant, do 
not inform the Board's decision as to the appropriate disability 
rating.  While it is essential that each disability be viewed in 
relation to its history, the disability rating criteria are 
focused on evaluating the current residuals of disability.  
38 C.F.R. § 4.1  Finally, his statements regarding the cause of 
any weight gain are not substantiated by the record, nor is there 
a claim for a disability manifested by weight gain before the 
Board on appeal.  Thus, they will not be addressed herein.  

In sum, for the reasons expressed above, the Board finds that the 
preponderance of the evidence is against the claim.  As such, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on 
appeal is therefore denied.  

Extraschedular Consideration

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected residuals 
of a pilonidal cyst on the base of the spine, primarily 
manifested by a scar and pain upon sitting, are contemplated by 
the rating criteria.  Diagnostic Code 7804 specifically refers to 
a painful scar.  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  In this regard, there is no 
evidence of marked interference with employment or frequent 
periods of hospitalization due to his service-connected scar.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Referral for consideration of an extraschedular rating 
is, therefore, not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a 
surgical scar as a residual of excision of pilonidal sinuses is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


